DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 07/25/2022.  Claims 1-99 and 119 are canceled. Claims 100-118 are amended. Claims 100-118 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Reply to Applicant’s Remarks
Applicant’s remarks filed 07/25/2022 have been fully considered and are addressed as follows:
Claim Objections:
	Applicant’s amendment to the claims filed 07/25/2022 have overcome the Claim Objections previously set forth. 
Claim Rejections under 35 U.S.C. 101:
	Applicant’s amendment to the claims filed 07/25/2022 have overcome the 35 U.S.C. 101 rejections previously set forth. 
Claim Interpretations under 35 U.S.C. 112(f):
Applicant’s amendment to the claims filed 07/25/2022 has avoided flight module in claims 100 and 101, control module in claims 100, 103-106, 109-113 and 115, information acquisition module in claim 103, information presetting module in claim 107, accident detection module in claims 111 and 112, fault detection module in claim 115 being interpreted under 35 U.S.C. 112(f).
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 07/25/2022 have overcome the 35 U.S.C. 112(a) and 112(b) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 07/25/2022, with regard to the rejections of claims 100-118 under 35 U.S.C. 102/103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Objections
Claim 100 and 118 are objected to because of the following informalities: 
Claim 100, lines 3 and 6 from the bottom, “the rotary wing assembly” should read –the at least one rotary wing assembly--;
Claim 118, line 3, “the rotary wing assembly” should read –the at least one rotary wing assembly--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	walking module in claims 100 and 101, the structure is disclosed in Fig. 10 and related text in the specification as “a steering wheel and a drive wheel”;
b.	positioning module in claims 105 and 114, the structure is “GPS module” as disclosed in the Specification;
c.	communications module in claim 107, the structure is “radio or the like” as disclosed in the Specification;
d.	data acquisition module in claim 109, the structure is “an image acquisition module or a laser radar” as disclosed in the Specification. The structure of “image acquisition module” is a camera or a laser radar;
e.	energy module in claim 112, the structure is a battery pack or alternatively another form that provides fuel as disclosed in the Specification;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 111-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 111 recites “…the self-moving device further comprises accident detection, and is configured to detect whether…” which is ambiguous. It is not clear how an apparatus (self-moving device) comprises, i.e. being made up of, “accident detection”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “…the self-moving device is configured to detect whether…” for the purpose of examination.
Claim 115 recites “…the self-moving device further comprises fault detection, and is configured to detect whether…” which is ambiguous. It is not clear how an apparatus (self-moving device) comprises, i.e. being made up of, “accident detection”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “…the self-moving device is configured to detect whether…” for the purpose of examination.
Claims 112-114 are rejected by virtue of the dependency on claim 111.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 100-103, 107, 109-110 and 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (US20100193626, hereinafter Goossen) in view of Che (US20220242181, hereinafter Che)
As to claim 100, Goossen teaches a self-moving device, comprising:
a body (see at least Goossen para 0014 for unmanned aerial vehicle integrated with an unmanned ground vehicle, vehicle controls shared by the unmanned aerial vehicle and the unmanned ground vehicle, also see Fig. 1); 
a walking module (see at least Goossen para 0014 for unmanned aerial vehicle integrated with an unmanned ground vehicle, vehicle controls shared by the unmanned aerial vehicle and the unmanned ground vehicle, also see Fig. 1);, 
a flight module including at least a rotary wing assembly (see at least Goossen para 0014 for unmanned aerial vehicle integrated with an unmanned ground vehicle, vehicle controls shared by the unmanned aerial vehicle and the unmanned ground vehicle, also see Fig. 1); and 
a controller (see at least Goossen para 0018 for vehicle control system),
wherein the walking module and the controller are disposed on or within the body (see at least Goossen para 0014 for unmanned aerial vehicle integrated with an unmanned ground vehicle, vehicle controls shared by the unmanned aerial vehicle and the unmanned ground vehicle, also see Fig. 1), 
wherein the controller is configured to control the self-moving device to autonomously move and work in a defined working region (see at least Goossen para 0018 for vehicle controls include UAV and UGV surface and fan controls as well as drive system for the ambulation mechanism and navigating the UGV and the manipulator arms, also see para 0022 for mission site for UGV), and
wherein operation of the self-moving device includes at least a movement mode which comprises: 
a walking mode (see at least Goossen para 0030 for ambulation mechanism and para 0032 for flight and ground ambulation; also see para 0041) and 
a flight mode (see at least Goossen para 0030 for ambulation mechanism and para 0032 for flight and ground ambulation; also see para 0041), 
wherein when in the walking mode, the walking module is configured to drive the self-moving device to walk and work (see at least Goossen para 0030 for ambulation mechanism and para 0032 for flight and ground ambulation; also see para 0041 for UGV is used to deliver the UAV to a location and UAV lifting the UGV), and 
wherein when in the flight mode, the flight module is configured to drive the self-moving device to fly (see at least Goossen para 0030 for ambulation mechanism and para 0032 for flight and ground ambulation; also see para 0041 for UGV is used to deliver the UAV to a location and UAV lifting the UGV).
	Goossen does not teach in the walking mode the rotary wing assembly is located within the body of the self-moving device and in the flight mode, the rotary wing assembly is driven into a position exposed from, but coupled to, the body of the self-moving device.
However, in the same field of endeavor, Che teaches the wing of vehicle is retractable and foldable. When the vehicle is in flight mode, the wing can be rotated or slid out of the accommodating space through the control system so that the vehicle generates lift force (see at least Che para 0006). Chen also teaches when the wing system is inside the accommodating space, the vehicle is in land mode, when the wing system rotates or slides out of the accommodating space, the vehicle is in flight mode (see at least Che para 0029). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen to include in the walking mode the rotary wing assembly is located within the body of the self-moving device and in the flight mode, the rotary wing assembly is driven into a position exposed from, but coupled to, the body of the self-moving device as disclosed by Che to make the vehicle safer, effectively saving electricity and increasing flight mileage (Che, para 0006).
As to claim 101, Goossen in view of Che teaches the self-moving device according to claim 100.
Goossen further teaches wherein when the self-moving device is operated in the walking mode, the walking module is configured to drive the self-moving device to walk and work in a continuous working region, and wherein when the self-moving device is operated in the flight mode, the flight module is configured to drive the self-moving device to fly between discontinuous working regions (see at least Goossen para 0041 for UGV is used to deliver the UAV, i.e. walk and work in a continuous working region, and UAV lifting UGV to avoid obstacles such as ravines or rivers, i.e. fly between discontinuous working regions).
As to claim 102, Goossen in view of Che teaches the self-moving device according to claim 101.
Goossen further teaches wherein the working regions comprise at least two sub-regions that are separate from each other (see at least Goossen para 0041 for UAV lifting UGV to avoid obstacles such as ravines or rivers, i.e. at least two sub-regions separate by ravine or river).
As to claim 103, Goossen in view of Che teaches the self-moving device according to claim 100.
Goossen further teaches wherein the self-moving device obtains related information, and the controller controls, according to the related information, the self-moving device to move and work (see at least Goossen para 0028 for employing wireless communication, the vehicle controls may include re-engagement command signals to rejoin the UGV to UAV, i.e. control self-moving device to move and work according to related information; also see para 0004 for UGV gaining information about the surrounding environment and travel while avoiding situations that are harmful, para 0018 for ambulation mechanism and manipulator arms, para 0024 for visual imaging or other surveillance payloads to provide visibility to the desired sensing field of view).
As to claim 107, Goossen in view of Che teaches the self-moving device according to claim 103.
Goossen further teaches wherein the self-moving device stores preset related information, and the self-moving device obtains the related information from storage (see at least Goossen para 0016 for preprogrammed path information, destination and mobile robotic platform movement controlled based on the preprogramed path and destination), or, the self-moving device comprises a communications module, the communications module communicates with an intelligent terminal to receive the related information sent by the intelligent terminal, and the self-moving device obtains the related information by using the communications module.
As to claim 109, Goossen in view of Che teaches the self-moving device according to claim 100.
Goossen further teaches wherein the self-moving device further comprises a data acquisition module, which is configured to acquire environment information of the self-moving device, and the controller controls, according to the environment information, the self-moving device to move and work (see at least para 0004 for UGV gaining information about the surrounding environment and travel while avoiding situations that are harmful, para 0024 for visual imaging or other surveillance payloads to provide visibility to the desired sensing field of view).
As to claim 110, Goossen in view of Che teaches the self-moving device according to claim 109.
Goossen further teaches wherein when the self-moving device is operated in the flight mode, the data acquisition module is configured to acquire whether an abnormal object exists in front of or below the self-moving device to obtain a determining result, and the controller controls a flight trajectory of the self-moving device according to the determining result of the data acquisition module (see at least Goossen para 0024 for visual imaging or other surveillance payloads providing visibility when UAV engaged, para 0020 for gathering data or maneuvering past obstacles, para 0041 for UAV lifting UGV to avoid obstacles, i.e. control trajectory to avoid abnormal objects).
As to claim 116, Goossen in view of Che teaches the self-moving device according to claim 100 except for a weight of the self-moving device is not greater than 25 kg, and a flight height is not greater than 122 meters. It would have been an obvious matter of design choice to make the weight of the self-moving device not greater than 25 kg since such a modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). As to the flight height not greater than 122 meters, it is obvious the operator can choose the height of flight to be lower than a certain height, e.g. a few meters above the ground, which is within the level of ordinary skill in the art. 
As to claim 117, Goossen in view of Che teaches the self-moving device according to claim 100.
Goossen further teaches wherein the flight module is movable (see at least Goossen para 0022 UAV deploys UGV), such that:
when the self-moving device is operated in the walking mode, the flight module is located in the body (see at least Goossen Fig. 1 and related text, the rotatory wing and motor are in the assembly, i.e. part of the body), and 
when the self-moving device is operated in the flight mode, the flight module is exposed from the body (see at least Goossen Fig. 1 and related text, the rotatory wing and motor are visible, i.e. exposed).
As to claim 118, Goossen in view of Che teaches the self-moving device according to claim 100.
Goossen further teaches wherein the flight module comprises a drive motor, and the rotary wing assembly is driven by the drive motor to rotate (see at least Goossen para 0017, 0025, 0044 and Fig. 1).
Claims 104-106 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen in view of Che as applied to claim 100 above, and further in view of Thacher (US20110166701, hereinafter Thacher).
As to claim 104, Goossen in view of Che teaches the self-moving device according to claim 103.
Goossen modified by Che does not teach wherein the related information comprises a timetable, and the controller controls the movement mode of the self-moving device according to the timetable.
However, in the same field of endeavor, Thacher teaches machine controller utilize clock/calendar software to adjust or modify mowing schedule and determine when to send power up commands to robot mower based on mowing schedule (see at least Thacher para 0059, also see Figs. 6-7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen and modified by Che to include the related information comprises a timetable, and the controller controls the movement mode of the self-moving device according to the timetable  as disclosed by Thacher to determine seasons of the year for known grass growing models and to determine when to adjust mowing schedule (Thacher, para 0059).
As to claim 105, Goossen in view of Che teaches the self-moving device according to claim 103.
Goossen further teaches controlling flight trajectory of the self-moving device (see at least Goossen para 0041 for UAV lifting UGV to avoid obstacles).
Thacher further teaches wherein the self-moving device further comprises a positioning module for obtaining current position information of the self-moving device (see at least Thacher para 0070 for GPS sensor), the positioning module sends the current position information of the self-moving device to the controller, and the controller controls a trajectory of the self-moving device according to the current position information (see at least Thacher para 0076 for use GPS sensor to identify the location of the mobile service robot mower with respect to other objects in the operating environment and position reported in latitude and longitude; also see para 0017 for path planning system with point-to-point planning or area coverage planning with localization).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen modified by Che to include wherein the self-moving device further comprises a positioning module for obtaining current position information of the self-moving device, the positioning module sends the current position information of the self-moving device to the controller, and the controller controls a trajectory of the self-moving device according to the current position information as disclosed by Thacher to determine seasons of the year for known grass growing models and to determine when to adjust mowing schedule (Thacher, para 0059).
As to claim 106, Goossen in view of Che and Thacher teaches the self-moving device according to claim 105.
Goossen further teaches controlling flight trajectory of the self-moving device (see at least Goossen para 0041 for UAV lifting UGV to avoid obstacles).
Thacher further teaches wherein the related information comprises target position information, and the controller controls the trajectory of the self-moving device according to the current position information and the target position information (see at least Thacher para 0017 for path planning system with point-to-point planning or area coverage planning with localization, para 0087 for the robot mower returning to charging station, i.e. target position, also see para 0088, Fig. 5 and para 0016), or, the related information comprises a flight path, and the controller controls the flight trajectory of the self-moving device according to the current position information and the flight path.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen modified by Che to include wherein the related information comprises target position information, and the controller controls the trajectory of the self-moving device according to the current position information and the target position information or, the related information comprises a flight path, and the controller controls the flight trajectory of the self-moving device according to the current position information and the flight path as disclosed by Thacher to determine seasons of the year for known grass growing models and to determine when to adjust mowing schedule (Thacher, para 0059).
As to claim 108, Goossen in view of Che teaches the self-moving device according to claim 100.
Goossen further teaches controlling flight trajectory of the self-moving device (see at least Goossen para 0041 for UAV lifting UGV to avoid obstacles).
Thacher further teaches wherein the self-moving device comprises a safety reminder apparatus, and the safety reminder apparatus is turned on in the flight mode (see at least Thacher para 0058 for user interface displaying alert for the user when the mower is working, i.e. turned on in the any working mode).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen modified by Che to include wherein the self-moving device comprises a safety reminder apparatus, and the safety reminder apparatus is turned on in the flight mode as disclosed by Thacher to determine seasons of the year for known grass growing models and to determine when to adjust mowing schedule (Thacher, para 0059).
Claims 111-115 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen in view of Che as applied to claim 100 above, and further in view of Dupray (US20170069214, hereinafter Dupray).
As to claim 111, Goossen in view of Che teaches the self-moving device according to claim 100.
Goossen modified by Che does not explicitly teach wherein the self-moving device further comprises accident detection and is configured to detect whether a flight hindrance occurs for the self-moving device, and when self-moving device detects that a flight hindrance occurs for the self-moving device, the controller controls the self-moving device to actively stop.
However, in the same field of endeavor, Dupray teaches landing and terminating operation of the UAV when there are other objects or obstructions (see at least Dupray, para 0190, also see Fig. 1 for the sensor and control systems).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen and modified by Che to include wherein the self-moving device further comprises accident detection and is configured to detect whether a flight hindrance occurs for the self-moving device, and when self-moving device detects that a flight hindrance occurs for the self-moving device, the controller controls the self-moving device to actively stop as disclosed by Dupray to safely operate the UAV at all times (Dupray, para 0190).
As to claim 112, Goossen in view of Che and Dupray teaches the self-moving device according to claim 111.
Dupray further teaches wherein the self-moving device comprises an energy module supplying energy to the self-moving device, the self-moving device is configured to detect whether weather or the energy module satisfies a flight condition of the self-moving device, and when the weather or the energy module does not satisfy the flight condition of the self-moving device, the controller controls the self-moving device to actively stop (see at least Dupray para 0190 for landing and terminating operation of the UAV due to adverse weather, also see Fig. 1 for the sensor and control systems, also see para 0178 for detecting present weather).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen modified by Che to include wherein the self-moving device comprises an energy module supplying energy to the self-moving device, the self-moving device is configured to detect whether weather or the energy module satisfies a flight condition of the self-moving device, and when the weather or the energy module does not satisfy the flight condition of the self-moving device, the controller controls the self-moving device to actively stop as disclosed by Dupray to safely operate the UAV at all times (Dupray, para 0190).
As to claim 113, Goossen in view of Che and Dupray teaches the self-moving device according to claim 112.
Dupray further teaches wherein when the weather or the energy module does not satisfy the flight condition of the self-moving device, the controller controls the self-moving device to choose a nearby flat place to land (see at least Dupray para 0190 for landing and terminating operation of the UAV due to adverse weather, also see Fig. 1 for the sensor and control systems, also see para 0178 for detecting present weather, para 0250 for a flat landing area for UAV).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen modified by Che to include wherein when the weather or the energy module does not satisfy the flight condition of the self-moving device, the controller controls the self-moving device to choose a nearby flat place to land as disclosed by Dupray to safely operate the UAV at all times (Dupray, para 0190).
As to claim 114, Goossen in view of Che and Dupray teaches the self-moving device according to claim 113. 
Dupray further teaches wherein the self-moving device comprises a positioning module for obtaining current position information of the self-moving device, and the self-moving device lands and then sends the current position information of the self-moving device to a server (see at least Dupray para 0175 for determining current position of UAV, para 0172 of communicating with a flight guidance system along the flight path. It is obvious that the UAV sends the location to the flight guidance system after emergency landing to keep the system aware of the location of the UAV; also see para 0379 for communication subsystem interface with flight management system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen modified by Che to include wherein the self-moving device comprises a positioning module for obtaining current position information of the self-moving device, and the self-moving device lands and then sends the current position information of the self-moving device to a server as disclosed by Dupray to safely operate the UAV at all times (Dupray, para 0190).
As to claim 115, Goossen in view of Che teaches the self-moving device according to claim 100.
Goossen modified by Che does not teach wherein the self-moving device further comprises a fault detection, and is configured to detect whether the self-moving device encounters a fault, and when the self-moving device encounters a fault, the controller controls the self-moving device to passively stop.
However, in the same field of endeavor, Dupray teaches in the case of malfunction, error or other unforeseen circumstances, UAV quick landing and terminating operation or hovering in space (see at least Dupray para 0190).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Goossen modified by Che to include wherein the self-moving device further comprises a fault detection, and is configured to detect whether the self-moving device encounters a fault, and if the self-moving device encounters a fault, the controller controls the self-moving device to passively stop as disclosed by Dupray to safely operate the UAV at all times (Dupray, para 0190).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667    

                                                                                                                                                                                                    /YUEN WONG/Primary Examiner, Art Unit 3667